 In the Matter of ZONE OIL TRUCKING CORP., EMPLOYERandLOCAL 511,OIL WORKERS INTERNATIONAL UNION, CIO, PETITIONERCase No.. -RC-1990.-Decided September 07, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Jack Davis, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman, Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds.:1.The Employer is engaged in commerce within the meaning ofthe Act.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The parties agree that all clerical employees in the traffic depart-ment of the Employer's Brooklyn, New York, operation, excludingprofessional employees, watchmen, guards, and supervisors, consti-tute an appropriate unit.There is disagreement, however, as towhether the dispatchers should be included in the unit, the Employercontending that they should be excluded as supervisors.The Employer is engaged principally in delivering petroleum prod-ucts for the Paragon Oil Company, Inc. Functionally, the Em-ployer's business is divided into an operating section, consisting ofsuch employees as truck drivers, loaders, and garagemen,' and thetraffic department, which includes four or five dispatchers, and oneor two clerical employees designed as phone clerk, and order clerkThe operatingsection employees are currently representedby thePetitioner.91 NLRB No. 79.541 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDor assistant to dispatcher.2The traffic department is separtely lo-cated and operates under the immediate supervision of Greve, vicepresident in charge of traffic.In practice, Paragon Oil Company sends all its orders for petroleumproducts to the Employer where they are turned over to the dis-patchers for processing.The dispatchers, assisted by clerical em-ployees, prepare traffic sheets showing the trucks to be used, theamount and type of product to be loaded, and the delivery destina-tions.They also prepare delivery sheets, one of which is given tothe driver who goes to the garage, receives the designated truck, gen-erally loads it with the required amount of fuel from the storagetanks, and makes delivery. In addition, the dispatchers preparepasses, on which is recorded the fuel charged to each driver, and slakeout and punch drivers' time cards, to show the time in and out ofeach delivery.The dispatchers give instructions concerning changesin delivery to drivers serving regular routes,. who are required tocall in twice daily, and to other drivers, where deliveries cannot beeffected according to the original delivery sheet.Emergencies arising with respect to deliveries are handled duringthe day, by Greve, the company official in charge of the traffic de-partment.At night, or in Greve's absence, minor or routine difficul-ties, such as oil spills and truck breakdowns, are handled by thedispatchers.Major emergencies, such as serious traffic accidents, areimmediately referred to Greve, who is apparently on call at all times.Dispatchers .prepare informal memoranda regarding special incidentshandled by them and submit such memoranda daily to Greve.3Dis-patchers have no authority to question drivers concerning the lengthof time taken to make deliveries.And while they may withhold the,assignment of deliveries to a driver unfit for such work and giveroutine directions to the other clerical workers, the record shows thatthey have no authority to hire, discharge, discipline, or grant wageincreases; or effectively to recommend such action.Under all the cir-cumstances, we conclude and find that the dispatchers are not super-visors within the meaning of the Act,4 and we shall include them inthe unit of clerical employees.22 There are apparently no other clerical workers except the private secretary to the vicepresident and the assistant to the vice presidentand claimsman, whom the parties agreeshould be excluded from the unit.3 Although reports by the dispatchers may be utilized by Greve in determining personnelaction, the dispatchers make no recommendations in this regard.4Cf.New England Transportation Company,90 NLRB 539 ; ReadyMixed ConcreteCompany,90 NLRB No. 49;American Oil Company, 73NLRB 917.SeeModern Heat & Fuel Company,89 NLRB 1345;Shell Oil Company,72 NLRB 516. ZONEOIL TRUCKINGCORP.543Accordingly, we find that all clerical employees in the traffic depart-mentof the Employer's Brooklyn, New York, operation, includingdispatchers, but excluding professional and confidential employees,watchmen, guards, and supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]